                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF IOWA
                                       WESTERN DIVISION

LORI MEHRER,                                             )
                                                         )           5:18-cv-4095
            Plaintiff,                                   ) Case No. __________________
                                                         )
            v.                                           )
                                                         ) (Iowa Plymouth County LACV038665)
SYNTHES NORTH AMERICA, INC.                              )
d/b/a SYNTHES (USA)                                      )
                                                         ) DEFENDANT’S NOTICE OF REMOVAL
                                                         )
            Defendant.                                   )


             Pursuant to 28 U.S.C. §§1332, 1441, and 1446, Defendant Synthes North America, Inc. 1

d/b/a Synthes (USA), 2 by and through undersigned counsel, and with full reservation of all

rights and defenses, hereby removes this action from the Iowa District Court in and for Plymouth

County to this Court on the basis set forth below.

                                                  INTRODUCTION

            1.       According to Plaintiff’s state court petition and upon information and belief, this

product liability lawsuit involves allegations concerning screws manufactured and sold by Depuy

Synthes entities and implanted in Plaintiff. Plaintiff Lori Mehrer filed suit on or about October

15, 2018, in the Iowa District Court for Plymouth County against Defendant and it was assigned

case number LACV038665.

            2.       This Court has diversity jurisdiction over this case.

            3.       This case is properly removed to this Court under 28 U.S.C. §1441 because

1
    Synthes North America, Inc. is no longer an existing entity.
2
 Synthes (USA), incorrectly named by Plaintiff as a d/b/a of Synthes North America, Inc., is now known as
Synthesis USA, LLC.




                                          1
            Case 5:18-cv-04095-LTS-KEM Document 1 Filed 11/29/18 Page 1 of 5
(1) Defendant has satisfied the procedural requirements for removal, and (2) the Court has

subject matter jurisdiction over the action under 28 U.S.C. §§1332.

                          DEFENDANT HAS SATISFIED
                 THE PROCEDURAL REQUIREMENTS FOR REMOVAL

       4.      Plaintiff mailed the removed petition by certified mail and it was received on

October 31 and November 8, 2018. See Proof of Service. Removal is timely given the earliest

possible date of arguable service is October 31, 2018. See 28 U.S.C. §1446(b) (“The notice of

removal of a civil action or proceeding shall be filed within 30 days after the receipt by the

defendant, through service or otherwise, of a copy of the initial pleading . . .”).

       5.      Venue for removal is proper in this District and Division under 28 U.S.C. §95(a)

because this District and Division embrace Plymouth County, Iowa, the forum in which the

removed action was pending. See 28 U.S.C. §1441(a).

       6.      As required by 28 U.S.C. §1446(a) and Local Rule 81, Defendant is attaching

copies of all process, pleadings and orders filed and served upon them in the state court action.

As also required by 28 U.S.C. §1446(d), Defendant is serving a copy of this Notice of Removal

on Plaintiff and filing a copy in the Iowa District Court for Plymouth County.

            REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT
             MATTER JURISDICTION UNDER 28 U.S.C. §§1332 AND 1441.

       7.      Removal of this action is proper under 28 U.S.C. §§1332 and 1441(b) because (1)

the Plaintiff is diverse from Defendant, and (2) the amount in controversy exceeds $75,000,

exclusive of costs and interest.

       8.      Paragraph 1 of the removed petition alleges that Plaintiff is a resident of Iowa.

Plaintiff is, and was at the time she commenced this lawsuit, a citizen of Iowa.

       9.        Synthes North America, Inc. is no longer an existing entity. Synthes (USA),




                                     2
       Case 5:18-cv-04095-LTS-KEM Document 1 Filed 11/29/18 Page 2 of 5
incorrectly named by Plaintiff as a d/b/a of Synthes North America, Inc., is now known as

Synthes USA, LLC. At the time Plaintiff commenced this civil action, and at all times since,

Synthes USA, LLC was, and is, a Delaware limited liability company with its principal place of

business in West Chester, Pennsylvania. The sole member of Synthes USA, LLC is DePuy

Products, Inc. At the time Plaintiff commenced this civil action, and at all times since, DePuy

Products, Inc. was, and is, an Indiana corporation with its principle place of business in

Warsaw, Indiana. For purposes of diversity jurisdiction, a limited liability company’s

citizenship is the citizenship of each of its members. See One Point Solutions, LLC v. Borchert,

486 F.3d 342, 346 (8th Cir. 2007). Therefore, for diversity purposes, Synthes USA, LLC is a

citizen of Indiana.

       10.     Thus, complete diversity exists between Plaintiff and Synthes (USA), incorrectly

named by Plaintiff as a d/b/a of Synthes North America, Inc., and now known as Synthesis USA,

LLC. As the amount-in-controversy requirement for federal diversity jurisdiction is also satisfied

(see below), this case is removable on diversity grounds. See 28 U.S.C. §1332.

       11.     Without conceding proper service has been accomplished or a proper Defendant

has been named, all possibly named Defendants (regardless of status of service) are represented

by the undersigned and all join in, and consent to, removal. See Griffioen v. Cedar Rapids &

Iowa City Ry. Co., 785 F.3d 1182, 1187 (8th Cir. 2015) (consent requirement may be met by

written indication from someone with authority to act on defendant’s behalf; “we have

recognized that the written indication of consent can come in various forms, and we have been

disinclined to apply the unanimity requirement in a hypertechnical and unrealistic manner”)

(internal quotations and citations omitted).

       12.     The amount in controversy in this matter exceeds $75,000, exclusive of interest




                                     3
       Case 5:18-cv-04095-LTS-KEM Document 1 Filed 11/29/18 Page 3 of 5
and costs. Plaintiff’s removed petition asserts Plaintiff has sustained medical expense damages in

an amount not less than $103,857.16. See removed petition ¶8. Plaintiff also alleges lost wages,

past and future pain and suffering, and future medical expenses. See removed petition.

        13.     “The district court has subject matter jurisdiction in a diversity case when a fact

finder could legally conclude, from the pleadings and proof adduced to the court before trial, that

the damages that the plaintiff suffered are greater than $75,000.” Kopp v. Kopp, 280 F.3d 883,

885 (8th Cir. 2002); Feller v. Hartford Life & Acc. Ins. Co., 817 F. Supp. 2d 1097, 1102 (S.D.

Iowa 2010) (discussing Kopp, preponderance of evidence standard applies for defendant to

establish “that plaintiff will recover at least $75,000 if successful.”).

        14.     Accordingly, the amount in controversy in this case exceeds $75,000, exclusive of

interest and costs.

        WHEREFORE, Defendant gives notice that the matter bearing civil action No.

LACV038665 in the District Court for Plymouth County, Iowa is removed to the United States

District Court for the Northern District of Iowa, Western Division, and requests that this Court

retain jurisdiction over this matter.

                                                /s/Nancy Penner_____________________
                                                ROBERT D. HOUGHTON AT0003739
                                                NANCY J. PENNER               AT0006146
                                                       for
                                                SHUTTLEWORTH & INGERSOLL, P.L.C.
                                                115 Third Street, SE, Suite 500, P.O. Box 2107
                                                Cedar Rapids, IA 52406
                                                PHONE:        (319) 365-9461
                                                FAX:          (319) 365-8443
                                                E-mail:rdh@shuttleworthlaw.com
                                                       njp@shuttleworthlaw.com

                                                ATTORNEYS FOR DEFENDANT




                                      4
        Case 5:18-cv-04095-LTS-KEM Document 1 Filed 11/29/18 Page 4 of 5
Copy to:                                       CERTIFICATE OF SERVICE

                                       The undersigned hereby certifies that a copy of
Joel M. Carney                       this document was served upon counsel of record
William J. Hale                      for each party to the action in compliance with
                                     FRCP 5 on November 29, 2018 by:
Goosmann Law Firm, PLC
17838 Burke Street, Suite 250        [ ] U.S. Mail
                                     [ ] Fax _____________________
Omaha, NE 68118                      [ ] Fed Ex __________________
                                     [ ] Hand Delivered ____________
                                     [ ] E-mail ____________________
Attorneys for Plaintiffs             [X] CM/ECF                      ______


                                         /s/ Haley Fauconniere




                                     5
       Case 5:18-cv-04095-LTS-KEM Document 1 Filed 11/29/18 Page 5 of 5
